DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 03/05/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the output coupling plug" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 7, 9, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,146,073 to Wan (hereinafter “Wan”).
In re claim 5, Wan discloses an adjustment apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10) that includes a fiber core (11) and a fiber cladding (12), 
at least one cladding light sensor (47) arranged behind an output coupling-side fiber end and configured to measure cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end, and 
a device/control unit (38/48) configured to displace input coupling optics/laser control device (39) arranged in front of the input coupling-side fiber end for coupling light into the fiber core (11), in relation to one another in the direction perpendicular to the fiber axis depending on a sensor signal of the at least one cladding light sensor (47).  See columns 3-6 of Wan for further details. 

In re claim 7, Wan discloses a test apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10), which includes a fiber core (11) and a fiber cladding (12), 
at least one cladding light sensor (47) arranged behind the output coupling-side fiber end and configured to measure cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end, and 
See columns 3-6 of Wan for further details.

In re claim 9, Wan also discloses at least one scattered light sensor (36 and/or 46) capable of measuring scattered light that is scattered on a fiber end face of the optical fiber (10).

In re claim 12, Wan discloses a monitoring apparatus, see FIGS. 1-7, comprising: 
an optical cable having an optical fiber (10) that includes a fiber core (11) and a fiber cladding (12), 
at least one cladding light sensor (47) arranged behind the output coupling-side fiber end and configured to measure cladding light which exits frontally from the fiber cladding (12) at the output coupling-side fiber end, 
at least one optical element (fiber end or junction point) in the beam path of the light exited frontally from the fiber core (11) at the output coupling-side fiber end, 
at least one scattered light sensor (46) capable of measuring scattered light scattered at the at least one fiber end or the junction point, and 
an evaluation unit (38/48) configured to evaluate the sensor signals of the cladding light and scattered light sensors (46, 47).  See columns 3-6 of Wan for further details.

In re claim 13, as seen in Fig. 3 of Wan, at least two plano-convex lenses are arranged in succession in the beam path of the light exiting frontally from the fiber core (11) at the output coupling-side fiber end and a scattered light sensor (36, 46) is associated with each of the plano-convex lenses.
In re claim 16, Wan teaches at least one additional scattered light sensor (36) capable of measuring scattered light scattered on a fiber end face of the optical fiber (10) or on other components.

In re claim 17, Wan discloses a method for monitoring an optical cable, which includes an optical fiber (10) having a fiber core (11) and a fiber cladding (12), in running operation, the method comprising: 
measuring cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end via photodetector (47), 
measuring scattered light scattered on at least one fiber end or junction point arranged in a beam path of the light exiting frontally from the fiber core (11) at the output coupling-side fiber end via photodetector (46), and 
evaluating the measured cladding and scattered light via control unit(s) (38 and/or 48). See columns 3-6 of Wan for further details.

In re claim 18, scattered light scattered on other components (10i), is measured and evaluated by another photodetector (36) together with the measured cladding and scattered light.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Patent No. 11,187,616 to Coffey et al. (“Coffey”).
In re claim 1, Wan discloses an optical cable, see FIGS. 1-7, comprising: 
an optical fiber (10) having a fiber core (11) and a fiber cladding (12), and an output coupling plug/ferrule (43) at an output coupling-side fiber end of the optical fiber (10), 
at least one cladding light sensor (47) arranged behind the output coupling-side fiber end and configured to measure cladding light that exits frontally from the fiber cladding (12) at the output coupling-side fiber end. See columns 3-6 of Wan for further details. 

Thus, Wan only differs from claim 1 in that he does not teach his output coupling plug (43) comprises his cladding light sensor (47).  Coffey, on the other hand, teaches how to integrate a cladding light sensor (114) into an output coupling plug/ferrule (108). See columns 4-6 of Coffey.  In order to integrate his coupling plug (43) and cladding light sensor (47), the coupling plug (43) of Wan would have been modified to comprise the cladding light sensor (47) of Wan, per the suggestion of Coffey, thereby obtaining the invention specified by claim 1.  Therefore, it 

In re claim 2, Coffey further teaches deflection optics (Fig. 6, 606) which direct at least a part of the exited cladding light onto at least one cladding light sensor (608).  It would have been further obvious to arrange an equivalent form of Coffey’s deflection optics (606) between the output coupling-side fiber end of Wan and Wan’s cladding light sensor (47) for the same reason(s) mentioned with respect to claim 1, thereby obtaining the invention specified by claim 2. 

In re claim 3, Coffey further teaches locating at an output coupling plug (508) a data memory (512) configured to store cable-specific data. In order to provide identification, the optical cable of Wan would have also included the data memory (512) of Coffey, thereby obtaining the invention specified by claim 3.

In re claim 4, Wan further teaches at least one scattered light sensor (46) configured to measure scattered light scattered at an output coupling-side fiber end face.  The output coupling plug (43) of Wan would have also been modified to include the scattered light sensor (46) in order to integrate these parts together per the suggestion of Coffey, thereby obtaining the invention specified by claim 4. 

In re claim 6, the previous remarks regarding claim 5 are incorporated herein. The at least one cladding light sensor (47) of Wan would have been arranged on the output coupling plug (43) of 

In re claim 8, the previous remarks regarding claim 7 are incorporated herein. In order to provide identification, the evaluation unit (38/48) of Wan would have also included the data memory (512) of Coffey, thereby obtaining the invention specified by claim 8.

In re claim 10, the previous remarks regarding claim 7 are incorporated herein. The at least one cladding light sensor (47) of Wan would have been arranged on the output coupling plug (43) of Wan for the same reasons mentioned with respect to claim 1, thereby obtaining the invention specified by claim 10.

In re claim 11, the previous remarks regarding claim 9 are incorporated herein. The at least one scattered light sensor (36) of Wang would have been arranged on the input coupling plug (33) of Wan in order to integrate these parts together, per the suggestion of Coffey.

In re claim 14, the previous remarks regarding claim 12 are incorporated herein. The at least one cladding light sensor (47) of Wan would have been arranged on the output coupling plug (43) of Wan for the same reasons mentioned with respect to claim 1, thereby obtaining the invention specified by claim 14.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claim 12 above, and further in view of Patent No. 9,696,501 to Kadoya et al. (“Kadoya”).
In re claim 15, Wan only differs in that he does not teach his at least one optical element (fiber end or junction point) is arranged on a laser machining head, into which the output coupling plug (43) is plugged. Kadoya, on the other hand, teaches an output connector (5) plugged into a laser machining head (1). See col. 3, lines 29-50 of Kadoya.  In order to use his device for laser machining, the at least one optical element (fiber end or junction point) of Kadoya would have been arranged on the laser machining head (1) of Kadoya by plugging the output coupling plug (43) of Wan into the laser machining head (1) of Kadoya, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Wan combined with Kadoya.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
February 23, 2022